Title: From Thomas Jefferson to Joseph Carrington Cabell, 4 July 1823
From: Jefferson, Thomas
To: Cabell, Joseph Carrington


Dear Sir
Monticello
July 4. 23.
About a month before the reciept of your favor of June 24. I had been requested to draw the plan of a jail for the county of Cumberland adapted to the requisitions of the late law. I send you a copy of it, with estimates of the cost. some articles of it are left blank, because I had no ready means of coming at their value; but this may be as well obtained with you as here. there is only one article of the estimate which may not be exact, to wit, the laying down the sheet iron floor. we had no experience of the expence of rivets, of which each floor will require 8. or 900, at 2. I. apart. as iron is rolled into sheets of various lengths, you should get them of 7. f as these will work up without waste and with fewest rivets.The Literary board agreed to hold back 20. M. D. till Xmas the Rotunda is rising nobly. the marble capitels for the Pavilions are now on their passage from New York to Richmond. they cost at the quarry 100 D. round. the expences by the time they get here will be 50. p. c. on that. the duty was 315.60D ever & affectly yoursTh: Jefferson